19-10926-tmd Doc#35 Filed 09/19/19 Entered 09/19/19 10:50:20 Main Document Pg 1 of 5



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

  In re:                                              §
                                                      §
  ORLY GENGER,                                        §       Case No. 19-10926-TMD
       (Debtor)                                       §        Chapter 7


                                  JOINT STIPULATION TO EXTEND DEADLINE
                                   REGARDING DEADLINE TO RESPOND TO
                                   TRUSTEE’S OBJECTION TO EXEMPTIONS


  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

            Ron Satija, in his capacity as Chapter 7 Trustee of the Estate of Orly Genger (“Trustee”),

  and Debtor, Orly Genger (“Debtor”) have entered into the following stipulation regarding the

  date for Debtor to respond to Trustee’s Objections to Debtor’s Exemptions (the “Objections”)

  [Dkt. 27].

            The Debtor’s initial deadline to respond to the Objections was September 25, 2019 (the

  “Initial Deadline”). The parties have agreed that the Initial Deadline is extended, and Debtor

  shall file a response to the Objections [Dkt. 27] by no later than November 1, 2019, unless

  otherwise extended by further order of the Court.




  035547-86267/4847-5254-1862.1                                                                 Page 1
19-10926-tmd Doc#35 Filed 09/19/19 Entered 09/19/19 10:50:20 Main Document Pg 2 of 5



                                       Respectfully submitted,

                                       WALLER LANSDEN DORTCH & DAVIS, LLP



                                       By: /s/ Eric J. Taube______________
                                               Eric J. Taube
                                               State Bar No. 19679350
                                               Mark C. Taylor
                                               State Bar No. 19713225
                                           100 Congress Avenue, Suite 1800
                                          Austin, Texas 78701
                                           (512) 685-6400
                                           (512) 685-6417 (FAX)
                                           eric.taube@wallerlaw.com
                                          mark.taylor@wallerlaw.com


                                       COUNSEL FOR DEBTOR

                                       and

                                       Graves, Dougherty, Hearon & Moody, P.C.
                                       401 Congress Avenue, Suite 2700
                                       Austin, TX 78701
                                       Telephone: 512.480.5626
                                       Facsimile: 512.536.9926
                                       bcumings@gdhm.com

                                       Bv: /s/ Brian T. Cumims________________
                                               Brian T. Cumings

                                       PROPOSED COUNSEL FOR RON SATIJA,
                                       CHAPTER 7 TRUSTEE




  035547-86267/4847-5254-1862.1                                                  Page 2
19-10926-tmd Doc#35 Filed 09/19/19 Entered 09/19/19 10:50:20 Main Document Pg 3 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that, on September 19, 2019 a true and correct copy of the foregoing was
  served on all parties receiving the Court’s ECF e-mail notification, including counsel listed
  below and parties listed on the attached Service List:

  United States Trustee - AU12
  United States Trustee
  903 San Jacinto Blvd., Suite 230
  Austin, TX 78701-2450

  Ron Satija
  Chapter 7 Trustee
  P.O. Box 660208
  Austin, TX 78766-7208
  Chapter 7 Trustee

  Brian T. Cummings
  401 Congress Avenue, Suite 2700
  Austin, TX 78701
  Proposed Counsel for Chapter 7 Trustee


                                               /s/ Eric J. Taube
                                              Eric Taube




  035547-86267/4847-5254-1862.1                                                            Page 3
19-10926-tmd Doc#35 Filed 09/19/19 Entered 09/19/19 10:50:20 Main Document Pg 4 of 5



                                       SERVICE LIST

  Orly Genger                                  US Trustee
  210 Lavaca St., Unit 1903                    903 San Jacinto, Ste. 230
  Austin, TX 78701-4582                        Austin, TX 87701-2450

  Arie Genger                                  Eric Herschmann
  17001 Collins Ave.                           210 Lavaca St., Unit 1903
  Apt. 2805                                    Austin, TX 78701-4582
  Sunny Isles, FL 33160
                                               Sagi Genger
  Kasowitz, Benson, Torres LLP                 c/o John Dellaportas
  Attn: Matthew Stein, Esq.                    Emmt Marvin & Martin LLP
  1633 Broadway, 21st Floor                    120 Broadway, 32nd Floor
  New York, NY 10019-6708                      New York, NY 10271-3291

  D&K GP LLC                                   Ziechner Ellman & Krause LLP
  c/o Ira Tokayer, Esq.                        1211 Avenue of the Americas
  420 Lexington Ave.                           40th Floor
  New York, NY 10170                           New York, NY 10036-6149

  Dalia Genger                                 Ron Satija, Trustee
  200 E. 65th St. 32w                          P.O. Box 660208
  New York, NY 10021                           Austin, TX 78766-7208

  Markel Surety                                PARTIES REQUESTING NOTICE
  c/o Suretec Insurance Company
  5555 Garden Grove Blvd., Suite 275           Raymond Battaglia
  Westminster, CT 92687                        66 Granburg Circle
                                               San Antonio, TX 78218-3010
  Orly Genger 1993 Trust
  c/o Michael Oldner                           Deborah D. Williamson
  86 Pleasant Valley Dr., #16                  Danielle N. Rushing
  Little Rock, AK 72227                        Dykema Gossett PLLC
                                               112 East Pecan Street, Suite 1800
  TPR Investment Associates Inc.               San Antonio, TX 78205
  c/o John Dellaportas
  Emmet, Marvin & Martin, LLP                  Aaron M. Kaufman
  120 Broadway, 32nd Floor                     Dykema Gossett PLLC
  New York, NY 10271                           Comerica Bank Tower
                                               1717 Main Street, Suite 4200
  Internal Revenue Service                     Dallas, TX 75201
  Centralized Insolvency Operations
  PO Box 7346                                  Ryan B. DeLaune
  Philadelphia, PA 19101-7346                  Clark Hill Strasburger
                                               901 Main Street, Suite 6000
                                               Dallas, TX 75202


  035547-86267/4843-6541 -2765.1
19-10926-tmd Doc#35 Filed 09/19/19 Entered 09/19/19 10:50:20 Main Document Pg 5 of 5




  Sabrina L. Streusand
  Streusand, Landon, Ozburn &
   Lemmon, LLP
  1801 S. MoPac Expressway, Suite 320
  Austin, TX 78746

  Jay H. Ong, Esq.
  Munsch Hardt Kopf & Harr, P.C.
  303 Colorado Street, Suite 2600
  Austin, TX 78701




  035547-86267/4843-6541-2765.1
